UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-02608) Exact name of registrant as specified in charter:	Putnam Money Market Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2012 Date of reporting period:	June 30, 2012 Item 1. Schedule of Investments: Putnam Money Market Fund The fund's portfolio 6/30/12 (Unaudited) REPURCHASE AGREEMENTS (30.3%) (a) Principal amount Value Interest in $308,000,000 joint tri-party repurchase agreement dated 6/29/12 with Citigroup Global Markets, Inc. due 7/2/12 - maturity value of $94,701,578 for an effective yield of 0.20% (collateralized by various mortgage backed securities with coupon rates ranging from 2.474% to 5.50% and due dates ranging from 11/1/20 to 4/1/42, valued at $314,160,000) $94,700,000 $94,700,000 Interest in $250,000,000 joint tri-party repurchase agreement dated 6/29/12 with Goldman Sach & Co. due 7/2/12 - maturity value of $94,601,419 for an effective yield of 0.18% (collateralized by various mortgage backed securities with coupon rates ranging from 2.159% to 5.485% and due dates ranging from 12/1/20 to 1/1/42, valued at $255,000,000) 94,600,000 94,600,000 Interest in $83,000,000 joint tri-party repurchase agreement dated 6/29/12 with JPMorgan Securities, Inc. due 7/2/12 - maturity value of $32,500,542 for an effective yield of 0.20% (collateralized by various corporate bonds and notes with coupon rates ranging from 2.95% to 10.375% and due dates ranging from 2/1/14 to 10/1/40, valued at $87,152,659) 32,500,000 32,500,000 Interest in $358,000,000 joint tri-party repurchase agreement dated 6/29/12 with JPMorgan Securities, Inc. due 7/2/12 - maturity value of $94,701,578 for an effective yield of 0.20% (collateralized by various mortgage backed securities with coupon rates ranging from 2.50% to 7.50% and due dates ranging from 1/1/13 to 7/1/42, valued at $365,161,365) 94,700,000 94,700,000 Interest in $106,891,000 joint tri-party repurchase agreement dated 6/29/12 with UBS AG due 7/2/12 - maturity value of $94,637,577 for an effective yield of 0.20% (collateralized by various mortgage backed securities with a coupon rate of 4.00% and due dates ranging from 9/1/26 to 5/1/42, valued at $109,028,821) 94,636,000 94,636,000 Interest in $303,000,000 joint tri-party term repurchase agreement dated 6/26/12 with Citigroup Global Markets, Inc. due 7/3/12, 0.18% (collateralized by various mortgage backed securities with coupon rates ranging from 2.918% to 5.50% and due dates ranging from 1/1/21 to 6/20/42, valued at $309,441,346) (TR) 32,500,000 32,500,000 Interest in $253,000,000 joint tri-party term repurchase agreement dated 6/27/12 with Deutsche Bank Securities, Inc. due 7/3/12, 0.15% (collateralized by various mortgage backed securities with coupon rates ranging from 2.259% to 5.00% and due dates ranging from 6/1/35 to 3/1/42, valued at $258,060,000) (TR) 32,500,000 32,500,000 Interest in $54,000,000 joint tri-party term repurchase agreement dated 6/22/12 with JPMorgan Securities, Inc. due 7/23/12, 0.28% (collateralized by various corporate bonds and notes with coupon rates ranging from 4.25% to 7.375% and due dates ranging from 7/30/19 to 3/1/22, valued at $56,704,514) (TR) 12,250,000 12,250,000 Total repurchase agreements (cost $488,386,000) ASSET-BACKED COMMERCIAL PAPER (15.0%) (a) Yield (%) Maturity date Principal amount Value Alpine Securitization Corp. (Switzerland) 0.220 7/19/12 $8,500,000 $8,499,065 Bryant Park Funding, LLC 0.200 7/23/12 2,000,000 1,999,756 Bryant Park Funding, LLC 0.200 7/9/12 14,400,000 14,399,360 Chariot Funding, LLC 144A (JPMorgan Chase Bank (LOC)) 0.190 8/20/12 11,450,000 11,446,978 Fairway Finance, LLC (Canada) 0.200 9/14/12 5,000,000 4,997,917 Fairway Finance, LLC 144A (Canada) 0.220 10/2/12 8,803,000 8,797,997 Gemini Securitization Corp., LLC 0.200 7/2/12 15,000,000 14,999,917 Gotham Funding Corp. (Japan) 0.260 8/31/12 8,350,000 8,346,321 Jupiter Securitization Co., LLC 0.180 7/12/12 5,350,000 5,349,706 Jupiter Securitization Co., LLC 144A (JPMorgan Chase Bank (LOC)) 0.210 9/5/12 11,250,000 11,245,669 Liberty Street Funding, LLC (Canada) 0.210 8/21/12 5,500,000 5,498,364 Liberty Street Funding, LLC (Canada) 0.190 7/26/12 10,300,000 10,298,641 Manhattan Asset Funding Co., LLC (Japan) 0.316 8/20/12 14,105,000 14,098,811 Manhattan Asset Funding Co., LLC (Japan) 0.240 7/18/12 2,000,000 1,999,773 Old Line Funding, LLC 0.230 9/18/12 7,600,000 7,596,164 Old Line Funding, LLC 144A 0.500 10/29/12 8,500,000 8,492,917 Straight-A Funding, LLC 0.180 8/7/12 4,000,000 3,999,260 Straight-A Funding, LLC 144A, Ser. 1 0.180 9/10/12 18,150,000 18,143,557 Straight-A Funding, LLC 144A, Ser. 1 0.180 8/14/12 1,500,000 1,499,670 Straight-A Funding, LLC 144A, Ser. 1 0.180 7/24/12 17,000,000 16,998,045 Straight-A Funding, LLC 144A, Ser. 1 0.180 7/16/12 8,000,000 7,999,400 Thunder Bay Funding, LLC 0.220 9/14/12 8,500,000 8,496,104 Thunder Bay Funding, LLC 0.190 7/16/12 7,700,000 7,699,390 Variable Funding Capital Co., LLC 144A (Wachovia Bank NA (LOC)) 0.160 7/18/12 15,000,000 14,998,867 Victory Receivables Corp. 144A (Japan) 0.280 9/14/12 16,000,000 15,990,667 Working Capital Management Co. (Japan) 0.220 7/10/12 8,200,000 8,199,549 Total asset-backed commercial paper (cost $242,091,865) COMMERCIAL PAPER (10.6%) (a) Yield (%) Maturity date Principal amount Value Australia & New Zealand Banking Group, Ltd. (Australia) 0.351 8/8/12 $9,800,000 $9,796,379 Australia & New Zealand Banking Group, Ltd. 144A (Australia) 0.638 1/10/13 10,400,000 10,400,000 COFCO Capital Corp. (Rabobank Nederland, NY Branch (LOC)) 0.390 7/17/12 16,100,000 16,097,209 Commonwealth Bank of Australia 144A (Australia) 0.340 12/20/12 13,500,000 13,500,000 Commonwealth Bank of Australia 144A (Australia) 0.180 10/18/12 3,100,000 3,099,969 DnB Bank ASA (Norway) 0.360 8/30/12 10,000,000 9,994,000 General Electric Capital Corp. 0.230 9/20/12 9,000,000 8,995,343 General Electric Capital Corp. 0.200 8/28/12 3,000,000 2,999,033 HSBC USA, Inc. 0.340 11/21/12 9,200,000 9,187,575 HSBC USA, Inc. (United Kingdom) 0.300 7/26/12 7,000,000 6,998,542 Nordea North America, Inc./DE (Sweden) 0.401 12/26/12 8,000,000 7,984,267 RBS Holdings USA, Inc. 0.210 7/5/12 8,000,000 7,999,813 Standard Chartered Bank/New York 0.531 8/20/12 8,000,000 7,994,111 Standard Chartered Bank/New York 0.501 7/9/12 7,900,000 7,899,122 State Street Corp. 0.240 7/5/12 10,000,000 9,999,733 State Street Corp. 0.230 7/19/12 7,000,000 6,999,195 Toyota Credit Canada, Inc. (Canada) 0.200 8/17/12 8,000,000 7,997,911 Toyota Credit Canada, Inc. (Canada) 0.200 7/19/12 8,000,000 7,999,200 Westpac Banking Corp./NY (Australia) 0.330 11/14/12 15,000,000 14,981,300 Total commercial paper (cost $170,922,702) U.S. GOVERNMENT AGENCY OBLIGATIONS (10.4%) (a) Yield (%) Maturity date Principal amount Value Citigroup Funding, Inc. FDIC guaranteed notes (k) 2.250 12/10/12 $28,776,000 $29,036,855 Citigroup Funding, Inc. FDIC guaranteed notes (k) 1.875 10/22/12 15,325,000 15,406,298 Federal Farm Credit Banks unsec. discount notes 0.140 11/5/12 4,625,000 4,622,716 Federal Farm Credit Banks unsec. notes FRN, Ser. 1 0.240 1/14/13 24,300,000 24,300,000 Federal Home Loan Bank unsec. discount notes 0.150 12/5/12 28,400,000 28,381,422 Federal Home Loan Bank unsec. discount notes 0.115 8/3/12 6,500,000 6,499,315 Federal Home Loan Mortgage Corp. unsec. discount notes 0.168 12/24/12 12,288,000 12,277,907 Federal Home Loan Mortgage Corp. unsec. discount notes 0.163 12/17/12 4,000,000 3,996,939 Federal Home Loan Mortgage Corp. unsec. discount notes, Ser. RB 0.170 10/23/12 20,000,000 19,989,233 Federal National Mortgage Association unsec. discount notes 0.160 12/12/12 4,050,000 4,047,048 Federal National Mortgage Association unsec. discount notes 0.140 10/15/12 4,050,000 4,048,331 Federal National Mortgage Association unsec. discount notes, Ser. BB 0.170 12/20/12 6,500,000 6,494,721 General Electric Capital Corp. FDIC guaranteed sr. notes MTN (k) 2.125 12/21/12 8,439,000 8,516,246 Total U.S. government agency obligations (cost $167,617,031) MUNICIPAL BONDS AND NOTES (9.7%) (a) Yield (%) Maturity date Rating (RAT) Principal amount Value California (0.7%) Board of Trustees of the Leland Stanford Junior University Commercial Paper 0.200 9/14/12 P-1 $12,000,000 $11,995,000 Connecticut (1.4%) State of Connecticut Health & Education Facilities Authority Commercial Paper (Yale University), Ser. S-2 0.150 8/1/12 VMIG1 23,390,000 23,390,000 District of Columbia (0.2%) American University Commercial Paper, Ser. A 0.170 9/13/12 A-1 3,500,000 3,498,777 Florida (0.7%) Highlands County Health Facilities Authority VRDN (Adventist Health), Ser. H (U.S. Bank N.A. (LOC)) (M) 0.140 11/15/35 VMIG1 11,750,000 11,750,000 Indiana (0.6%) Saint Joseph County Commercial Paper (University of Notre Dame Du Lac) 0.180 8/1/12 P-1 9,500,000 9,498,528 Kentucky (1.0%) Catholic Health Initiatives Commercial Paper, Ser. A 0.200 9/6/12 P-1 5,000,000 5,000,000 Kentucky State Economic Development Finance Authority VRDN (Catholic Health Initiatives), Ser. C (M) 0.150 5/1/34 VMIG1 11,000,000 11,000,000 Maryland (1.4%) Johns Hopkins University Commercial Paper, Ser. A 0.180 9/19/12 P-1 12,367,000 12,367,000 Johns Hopkins University Commercial Paper, Ser. A 0.180 8/15/12 P-1 3,250,000 3,250,000 Johns Hopkins University Commercial Paper, Ser. C 0.190 8/9/12 P-1 2,000,000 2,000,000 Johns Hopkins University Commercial Paper, Ser. C 0.150 7/12/12 P-1 5,000,000 5,000,000 Michigan (1.1%) Trinity Health Corp. Commercial Paper 0.260 8/8/12 P-1 17,200,000 17,196,914 North Carolina (1.3%) Duke University Commercial Paper, Ser. B-98 0.322 9/13/12 P-1 19,000,000 18,993,751 Wake County VRDN, Ser. B (M) 0.150 3/1/24 VMIG1 1,500,000 1,500,000 Texas (0.5%) Harris County Health Facilities Development Authority VRDN (Texas Childrens Hospital), Ser. B-1 (M) 0.180 10/1/29 VMIG1 3,795,000 3,795,000 University of Texas System Board of Regents Revenue Finance System Commercial Paper, Ser. B 0.160 8/16/12 P-1 4,000,000 4,000,000 Virginia (0.5%) Regents of University of Virginia Commercial Paper, Ser. 03-A 0.170 8/8/12 P-1 7,400,000 7,400,000 Wisconsin (0.3%) Wisconsin State Health & Educational Facilities Authority VRDN (Wheaton Franciscan Services), Ser. B (U.S. Bank, N.A. (LOC)) (M) 0.170 8/15/33 VMIG1 4,100,000 4,100,000 Total municipal bonds and notes (cost $155,734,970) U.S. TREASURY OBLIGATIONS (9.4%) (a) Yield (%) Maturity date Principal amount Value U.S. Treasury Bills 0.151 10/18/12 $20,000,000 $19,990,765 U.S. Treasury Bills 0.138 10/18/12 15,000,000 14,993,642 U.S. Treasury Notes (k) 1.500 7/15/12 25,000,000 25,013,482 U.S. Treasury Notes (k) 1.375 10/15/12 33,300,000 33,416,823 U.S. Treasury Notes (k) 0.625 1/31/13 18,000,000 18,044,841 U.S. Treasury Notes (k) 0.625 7/31/12 19,500,000 19,508,394 U.S. Treasury Notes (k) 0.500 11/30/12 20,000,000 20,028,414 Total U.S. treasury obligations (cost $150,996,361) CORPORATE BONDS AND NOTES (7.3%) (a) Interest rate (%) Maturity date Principal amount Value Commonwealth Bank of Australia 144A sr. unsec. notes FRN (Australia) 1.018 3/19/13 $7,850,000 $7,876,123 HSBC Bank PLC 144A sr. unsec. unsub notes FRN (United Kingdom) 0.866 1/18/13 8,650,000 8,662,348 JPMorgan Chase & Co. sr. unsec. unsub. notes FRN, MTN 1.117 2/26/13 7,000,000 7,030,279 National Australia Bank, Ltd. 144A sr. unsec. notes FRN (Australia) 0.949 1/8/13 1,109,000 1,110,992 National Australia Bank, Ltd. 144A sr. unsec. unsub. notes (Australia) 2.350 11/16/12 15,275,000 15,374,995 Royal Bank of Canada 144A sr. unsec. notes FRN (Canada) (M) 0.722 5/15/14 29,425,000 29,427,187 Svenska Handelsbanken AB 144A sr. unsec. unsub. notes FRN (Sweden) 1.468 9/14/12 2,000,000 2,003,713 Svenska Handelsbanken/New York, NY 144A unsec. notes FRN (Sweden) 0.508 1/7/13 23,500,000 23,500,000 Toronto-Dominion Bank/The sr. unsec. unsub. notes FRN, MTN (Canada) 0.916 11/1/13 2,500,000 2,514,935 Wells Fargo & Co. sr. unsec. unsub. notes 5.250 10/23/12 9,400,000 9,542,969 Westpac Banking Corp. 144A sr. unsec. notes FRN (Australia) 0.888 6/14/13 10,000,000 10,032,374 Total corporate bonds and notes (cost $117,075,915) CERTIFICATES OF DEPOSIT (7.0%) (a) Interest rate (%) Maturity date Principal amount Value Bank of Montreal/Chicago, IL FRN (Canada) 0.464 6/21/13 $9,250,000 $9,250,000 Bank of Nova Scotia/Houston FRN 0.325 7/26/12 9,000,000 9,000,000 Canadian Imperial Bank of Commerce/New York, NY FRN (Canada) 0.486 4/26/13 15,000,000 15,000,000 Canadian Imperial Bank of Commerce/New York, NY FRN (Canada) 0.431 10/15/12 8,500,000 8,500,000 DnB Bank ASA/New York (Norway) 0.260 8/20/12 15,000,000 15,000,000 National Australia Bank, Ltd./New York FRN (Australia) 0.546 4/24/13 8,350,000 8,350,000 Nordea Bank Finland PLC/New York FRN 0.868 9/13/12 17,150,000 17,146,601 Standard Chartered Bank/New York 0.670 9/10/12 9,200,000 9,200,000 Toronto-Dominion Bank/NY FRN (Canada) 0.486 10/19/12 13,400,000 13,400,000 Toronto-Dominion Bank/NY FRN (Canada) 0.314 9/20/12 8,370,000 8,370,412 Total certificates of deposit (cost $113,217,013) TIME DEPOSITS (1.0%) (a) Interest rate (%) Maturity date Principal amount Value U.S. Bank NA/Cayman Islands 0.200 7/2/12 $16,000,000 $16,000,000 Total time deposits (cost $16,000,000) TOTAL INVESTMENTS Total investments (cost $1,622,041,857) (b) Key to holding's abbreviations FDIC Guaranteed Federal Deposit Insurance Corp. Guaranteed FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period LOC Letter of Credit MTN Medium Term Notes VRDN Variable Rate Demand Notes, which are floating-rate securities with long-term maturities, that carry coupons that reset every one or seven days. The rate shown is the current interest rate at the close of the reporting period. Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2011 through June 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $1,613,796,164. (RAT) The Moody's, Standard & Poor's or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. The rating of an insured security represents what is believed to be the most recent rating of the insurer's claims-paying ability available at the close of the reporting period, if higher than the rating of the direct issuer of the bond, and does not reflect any subsequent changes. Security ratings are defined in the Statement of Additional Information. (b) The aggregate identified cost on a financial reporting and tax basis is the same. The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $14,112 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $10,000,944 and $107,046,961, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (k) The rates shown are the current interest rates at the close of the reporting period. (M) The security's effective maturity date is less than one year. (TR) Maturity value of a term repurchase agreement will equal the principal amount of the repurchase agreement plus interest. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 77.9% Canada 8.2 Australia 5.8 Japan 3.0 Sweden 2.1 Norway 1.5 United Kingdom 1.0 Switzerland 0.5 Total 100.0% Security valuation: The valuation of the fund’s portfolio instruments is determined by means of the amortized cost method (which approximates market value) as set forth in Rule 2a-7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity and is generally categorized as a Level 2 security. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $— $242,091,865 $— Certificates of deposit — 113,217,013 — Commercial paper — 170,922,702 — Corporate bonds and notes — 117,075,915 — Municipal bonds and notes — 155,734,970 — Repurchase agreements — 488,386,000 — Time deposits — 16,000,000 — U.S. government agency obligations — 167,617,031 — U.S. treasury obligations — 150,996,361 — Totals by level $— $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Money Market Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: August 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: August 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: August 28, 2012
